Case 5:20-cv-05046-KES Document 18 Filed 07/13/20 Page 1 of 2 PageID #: 64




                    UNITED STATES DISTRICT COURT
                             District of South Dakota
                                Western Division

 IGOR VIDYASHEV,                                         Civ.20-5046
               Plaintiff,

        vs.                                   Unopposed Motion to Extend Time
                                                  to Respond to Complaint
 DUHAMEL BROADCASTING
 ENTERPRISES,

               Defendant.


    Defendant, pursuant to Fed. R. Civ. P. 6(b)(1)(A), respectfully moves
 the Court for an Order extending the time for responding to Plaintiff ’s
 Complaint under Fed. R. Civ. P. 12(a) until August 14, 20120.

    Defendant’s counsel has conferred with Plaintiff ’s counsel, and is
 authorized to represent to the Court that Plaintiff does not oppose
 Defendants’ Motion to Extend.

    Respectfully submitted the 13th day of July 2020.




                                      Page 1 of 2
 Vidyashev v. Duhamel Broadcasting.                       Unopp. Mot. to Extend
 CIV20-5046
Case 5:20-cv-05046-KES Document 18 Filed 07/13/20 Page 2 of 2 PageID #: 65




                             BANGS, MCCULLEN, BUTLER, FOYE
                             & SIMMONS, L.L.P.

                             By:      /s/ Jeffrey G. Hurd
                                      Jeffrey G. Hurd
                                      (jhurd@bangsmccullen.com)
                                      333 West Boulevard, Ste. 400
                                      P.O. Box 2670
                                      Rapid City, SD 57709
                                      Telephone: (605) 343-1040
                                      Facsimile: (605) 343-1503

                             ATTORNEYS FOR DUHAMEL BROADCASTING
                             ENTERPRISES

                              Certificate of Service

    I certify that, on July 13, 2020, I served copies of this document
 upon each of the listed people by the following means:
                ☐      First Class Mail       ☐ Odyssey
                ☐      Hand Delivery          ☐ Overnight Mail
                ☒      Electronic Mail        ☐ ECF System


  Richard Liebowitz
  LIEBOWITZ LAW FIRM, PLLC
  11 Sunrise Plaza, Suite 305
  Valley Stream, NY 11580

  Attorneys for Plaintiff


                                           /s/ Jeffrey G. Hurd
                                           Jeffrey G. Hurd




                                      Page 2 of 2
 Vidyashev v. Duhamel Broadcasting.                          Unopp. Mot. to Extend
 CIV20-5046
